IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 4, 2009
                                     No. 08-60231
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

YASMIN NOORANI

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A98 683 447


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Yasmin Noorani, a native and citizen of Pakistan, petitions for review of
the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of the denial
of her application for the withholding of removal. Noorani does not challenge the
denial of relief under the Convention Against Torture in her petition before this
court. The issue is therefore deemed abandoned. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60231

       When, as here, the BIA agrees with the immigration judge’s (“IJ”)
determination that the applicant is not credible without rejecting any of the IJ’s
grounds for decision this court reviews both the BIA’s and the IJ’s opinions,
including portions of the IJ’s decision not explicitly discussed by the BIA. Yun-
Zui v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005); see also Chun v. INS. 40 F.3d
76, 78 (5th Cir. 1994) (this court may review credibility finding made by the IJ
if adopted by the BIA). This court reviews the factual findings for substantial
evidence.   Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).       Under the
substantial evidence standard, a petition for review will not be granted unless
this court decides “not only that the evidence supports a contrary conclusion, but
also that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006) (internal quotations and citation omitted).
      Contrary to Noorani’s contentions, there is substantial evidence to support
the IJ’s credibility determinations. Noorani’s assertions regarding the status of
the Pakistan People’s Party (“PPP”) was in conflict with the evidence in the
Country Reports. Further, Noorani’s own testimony regarding her husband’s
participation in the PPP was both internally inconsistent and in direct conflict
with her application. Although it is arguable that the IJ misspoke when he
stated that the lack of corroborating evidence impeached Noorani’s credibility,
the IJ correctly applied the law as it related to the requirements of 8 U.S.C.
§ 1158 (b)(1)(B)(i), (ii). Accordingly, the petition for review is DENIED. See
Chen, 470 F.3d at 1134.




                                        2